Citation Nr: 9923338	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-28 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine. 

2.  Entitlement to service connection for degenerative 
arthritis of multiple joints.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for cancer.

5.  Entitlement to service connection for leukemia.

6.  Entitlement to service connection for lupus. 


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1954 to July 1957.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


FINDINGS OF FACT

1.  There is no medical evidence linking degenerative joint 
disease of the lumbosacral spine to service.  

2.  There is no medical evidence linking degenerative 
arthritis of multiple joints to service.  

3.  There is no medical evidence of tuberculosis and no 
medical evidence otherwise linking a pulmonary disorder to 
service.  

4.  There is no medical evidence of cancer. 

5.  There is no medical evidence of leukemia. 

6.  There is no medical evidence of lupus. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the lumbosacral spine  is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for degenerative arthritis of multiple joints is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for tuberculosis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The veteran's claim of entitlement to service connection 
for cancer is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The veteran's claim of entitlement to service connection 
for leukemia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The veteran's claim of entitlement to service connection 
for lupus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for degenerative joint 
disease of the lumbosacral spine, degenerative arthritis of 
multiple joints, tuberculosis, cancer, leukemia, and lupus, 
all of which the veteran attributes to exposure to ionizing 
radiation in service.  The veteran testified in his hearing 
in this respect that he was exposed to radiation during 
service in the course of testing conducted in Nevada from May 
to June 1955 and in Utah from July to August 1955.  According 
to the veteran, he began developing problems after he was 
released from active service.  For instance, the veteran 
indicated that he was hospitalized at a VA facility in Fort 
Howard in 1957 and in 1958 and that he was informed at that 
time that he had leukemia.  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, claims based upon exposure to ionizing radiation 
are governed by 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.311(b).  Each provides a separate and distinct basis for 
establishing service connection based on exposure to ionizing 
radiation in service.  38 U.S.C.A. § 1112(c) creates a 
presumption of service connection on a radiation basis for 
certain specified diseases when the specified disease becomes 
manifest in a veteran who participated in a "radiation-risk 
activity."  Under 38 C.F.R. § 3.311(b)(2), in cases where a 
veteran has been exposed to ionizing radiation, where a 
"radiogenic disease" is first manifested after service, and 
it is contended that the disease is the result of exposure to 
ionizing radiation, data concerning the size and nature of 
the radiation dose must be requested from the appropriate 
office of the Department of Defense after which the claim 
must be reviewed by the Under Secretary for Benefits, who is 
charged with making a determination as to whether the 
veteran's disease was the result of exposure to radiation in 
service.  

The veteran may also establish, by independent medical 
evidence, that a current disorder is etiologically related to 
exposure to radiation in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cri. 1994); 38 C.F.R. §§ 3.303(d); 
3.311(b)(4).  A number of disorders, including arthritis, are 
presumed to have been incurred in service if manifested 
within a year of separation from service to a degree of 10 
percent or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). The veteran has not met this 
threshold requirement and, therefore, his claims must be 
denied.

A well-grounded claim for service connection generally 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be competent 
evidence of an incurrence or aggravation of a disease or 
injury in service, as established by lay or medical evidence, 
as appropriate; third, there must be competent evidence of a 
nexus or relationship between the in-service injury or 
disease and the current disorder, as established by medical 
evidence or a medical opinion.  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A review of the claims file does not reveal any medical 
evidence of cancer, leukemia, lupus, or tuberculosis.  
Although the veteran indicated that he was informed that he 
had leukemia when hospitalized in 1957 and 1958, VA hospital 
records from 1967 and 1968 associated with the claims file 
contain no reference to leukemia or any other of the 
veteran's claimed disorders.  Moreover, the veteran is not 
competent to provide medical evidence, including a diagnosis, 
and statements by the veteran about what a physician has said 
are not a substitute for competent evidence in this regard.  
See Franzen v. Brown, 9 Vet. App. 235 (1996).  

Evidence associated with the claims file, including a January 
1993 entry from a private medical health care provider, does 
document the presence of pulmonary embolism, although a 
subsequent VA examination in August 1993 indicated that there 
were no residuals.  In addition, various entries, make 
reference to degenerative joint disease or arthritis of the 
lumbosacral spine or other joints, including the wrists and 
knees.  Degenerative joint disease, arthritis, pulmonary 
embolism, and for that matter tuberculosis,  are not diseases 
to which the presumptions of 38 U.S.C.A. § 1112(c) apply and 
do not constitute a "radiogenic disease" as anticipated by 
38 C.F.R. § 3.311(b).  In addition, there is no competent 
medical evidence of arthritis or degenerative joint disease 
within one year of service or any medical opinion suggesting 
that a current disorder is the result of earlier exposure to 
radiation in service or otherwise linking to service a 
disorder that is the subject of the current appeal.  

The Board observes that the service medical records for the 
veteran's period of service are not associated with the 
claims file.  However, the veteran does not claim that any of 
the disorders for which he now seeks service connection were 
present in service, and post-service treatment records 
suggest that pulmonary embolism and arthritis/degenerative 
joint disease were not diagnosed until years after service.  
Moreover, a March 1998 response to a request for information 
from the National Personnel Records Center reflects that the 
veteran's service medical records are not available.  
Inasmuch, as evidence associated with the claims file either 
fails to reflect the presence of a current disorder or fails 
to link the disorder to service, the veteran's claims for 
service connection for the disorders at issue are not well 
grounded.  



ORDER

A claim for service connection for degenerative joint disease 
of the lumbosacral spine is denied. 

A claim for service connection for degenerative arthritis of 
multiple joints is denied.  

A claim for service connection for tuberculosis is denied.  

A claim for service connection for cancer is denied.  

A claim for service connection for leukemia is denied.  

A claim for service connection for lupus is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

